The libel charged adultery in the wife on a day certain, and prayed a divorce from the bonds of matrimony.
Wilde suggested to the Court that the wife was insane at the time mentioned in the libel, and that she had continued so to this time; and expressing some doubt as to the mode of his appearing in her behalf in the cause, the Court said he should be admitted to: plead in her name. He pleaded that she was not guilty of the crime alleged; and the insanity being proved to the satisfaction of the Court, the libel was dismissed.